EXHIBIT21.1 GeoPetro Resources Company Subsidiary List — March 31, 2014 (Percentage ownership is indicated below ) Subsidiaries of GeoPetro Resources Company GeoPetro AlaskaLLC, an Alaska limited liability company (100%) GeoPetro CanadaLtd., an Alberta corporation (100%) GeoPetro International Ltd., a British Virgin Islands company (100%) GeoPetro Pacific LLC, a Delaware limited liability company (100%) Redwood Energy Company, a Texas corporation (100%) South Texas GeoPetro, LLC, a Texas limited liability company (100%) Redwood Energy Production,L.P., a Texas limited partnership (95%) Continental-GeoPetro (Bengara II)Ltd., a British Virgin Islands company (12%) Subsidiaries of Redwood Energy Company Madisonville Midstream LLC, a Texas limited liability company (100%) Redwood Energy Production,L.P., a Texas limited partnership (5%)
